    Case: 1:18-cv-03305 Document #: 38 Filed: 03/25/19 Page 1 of 6 PageID #:694



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Aracelis Ruffolo,                           )
Dominique Bonseigneur, on behalf of         )
themselves and all other                    )
plaintiffs similarly situated,              )       Case No.:      1:18-cv-3305
                Plaintiffs,                 )
                                            )
               v.                           )
                                            )
LaSalle Group, Inc. and                     )
Tamyra Miracle, individually,               )
              Defendants.                   )

               PLAINTIFFS’ RESPONSE TO DEFENDANT
              THE LASALLE GROUP, INC.’S MOTION FOR
  PARTIAL RECONSIDERATION OF THE COURT’S FEBRUARY 28, 2019 ORDER

       Plaintiffs, Aracelis Ruffolo and Dominique Bonseigneur (collectively, “Plaintiffs”) submit

the following Response in opposition to Defendant The LaSalle Group, Inc.’s Motion for Partial

Reconsideration of the Court’s February 28, 2019 Order:

                                      INTRODUCTION

       Defendant LaSalle Group, Inc. (“LaSalle”) has requested reconsideration of this Court’s

well-reasoned Order of February 28, 2019 (the “Order”). In that Order, the Court addressed and

decided against each of the issues raised in LaSalle’s Motion for Partial Reconsideration of the

Court’s February 28, 2019 Order (the “Motion”). As Defendants have not produced any new

evidence, facts or law which would require reversal of this Court’s well-reasoned Order, and

because the statute of limitations continues to run on each putative collective member’s claims,

the Motion for Partial Reconsideration must be denied and the Agreed Notice must be sent out as

soon as practicable.
     Case: 1:18-cv-03305 Document #: 38 Filed: 03/25/19 Page 2 of 6 PageID #:695



                                            ARGUMENT

A.      The Court’s Order Applied the Proper Standard

        The Court thoroughly and thoughtfully reviewed the declarations, allegations and defenses

in determining that conditional certification was appropriate. LaSalle does not dispute in its

Motion that conditional certification was appropriate – it only disputes that conditional

certification should not have been granted for as many employees as the Court ordered.

Defendants essentially argue that Plaintiffs do not have sufficient personal knowledge of whether

or not LaSalle was improperly deducting lunch breaks that were not taken at facilities other than

the South Barrington location. Dkt. #36, p. 3. The Court already considered and dismissed this

argument. Dkt. #33, pp. 17-20. The Court correctly found that Defendants have a nation-wide

policy of deducting for the lunch break. Dkt. #33, p. 17. The Court properly found that the

Plaintiffs here have offered evidence of the policy being written in the Handbook and implemented

at several facilities. Id. As the Court noted, Plaintiffs do not have to collect specific violations

from each and every location where the allegation is a company-wide policy. Id., citing Kelly v.

Bluegreen Corp., 256 F.R.D. 626, 631 (W.D. Wis. 2009).

        The Court specifically refused to engage in the credibility/record scouring exercise LaSalle

seeks in their Motion. Dkt. #33, pp. 11-12. Regardless of whether or not the entire deposition

transcripts were provided in LaSalle’s Response to the Motion for Conditional Certification, the

Court was correct in refusing to engage in a credibility determination that is more appropriate for

second stage certification. Bergman, 949 F. Supp. 2d at 856; Nicks v. Koch Meat Co., 265 F. Supp.

3d 841, 850-51 (N.D. Ill. 2017). As the Court correctly observed, the Plaintiffs have only been

permitted limited discovery – much of which Defendants objected to pending the Court’s ruling on the

Motion for Conditional Certification – and simply are unable to engage in the credibility war

Defendants want to wage. For first step conditional certification, Plaintiffs only need provide a modest

                                                 -2-
     Case: 1:18-cv-03305 Document #: 38 Filed: 03/25/19 Page 3 of 6 PageID #:696



factual showing that certification is appropriate. Attaching whole transcripts – which it could have

done in the first place – now does not change the fact that Plaintiffs have sustained their burden, and

conditional certification is appropriate. Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000).

(“A party may not use a motion for reconsideration to introduce new evidence that could have been

presented earlier.”).

B.      LaSalle Has Not Satisfied Its Burden For Relief Under Rule 59(e)

        LaSalle manifestly misstates the standard of review under Fed. R. Civ. Pro. 59(e). Contrary

to LaSalle’s position that it need only “show that the court committed an error of law or fact,” the

proper standard is that a movant must present either newly discovered evidence or establish a

manifest error of law or fact. Dkt. 36, p. 4; but see LB Credit Corp. v. Resolution Trust Corp., 49

F.3d 1263, 1267 (7th Cir.1995) (emphasis added). “A ‘manifest error’ is not demonstrated by the

disappointment of the losing party. It is the ‘wholesale disregard, misapplication, or failure to

recognize controlling precedent.’” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000);

Sedrak v. Callahan, 987 F.Supp. 1063, 1069 (N.D.Ill.1997). Defendants must do more than rehash

previously offered arguments – they must establish clearly erroneous application of the law or fact.

Barreda v. Prospect Airport Servs., Inc., 08 C 3239, 2008 WL 7431307, at *1 (N.D. Ill. Nov. 26,

2008). “Motions for reconsideration serve a limited function: to correct manifest errors of law or

fact or to present newly discovered evidence.” Caisse Nationale de Credit Agricole v. CBI Indus.,

Inc., 90 F.3d 1264, 1269 (7th Cir. 1996); citing Keene Corp. v. Int'l Fidelity Ins. Co., 561 F.Supp.

656, 665 (N.D.Ill.1982), aff'd, 736 F.2d 388 (7th Cir.1984).

        LaSalle makes no attempt in its Motion to Reconsider to show that there was any newly

discovered facts or law. All of the cases cited by LaSalle pre-date Plaintiff’s Motion for

Conditional Certification. Additionally, the deposition transcripts were available to LaSalle well

before it filed its Response to the Motion for Conditional Certification and were taken for the main

                                                  -3-
     Case: 1:18-cv-03305 Document #: 38 Filed: 03/25/19 Page 4 of 6 PageID #:697



purpose of responding to that very motion. As such, there is no newly discovered evidence or law.

Thus, the only reason this Court may reconsider its original Order is if there was a “manifest error

of law or fact.”

       Here, there was no manifest error. The Court specifically considered each argument raised

by LaSalle in its Response to the Motion for Conditional Certification and re-hashed in their

Motion for Reconsideration and dismissed each of them in turn. Dkt. #33, pp. 10-12. During first

step conditional certification, the Court should not, and has not, engaged in credibility

determinations and other inquiries LaSalle begs this Court to engage in. The Court applied the

correct standard to the facts in this case on the record before it. LaSalle has provided no additional

reasoning or pointed in any way how the Court committed a “manifest error of law or fact”

sufficient to justify the Court reconsidering its original decision. See Rickabaugh v. Stanley

Steemer of Evansville, Inc., 3:11-CV-00057-RLY, 2012 WL 738588, at *3 (S.D. Ind. Mar. 6, 2012)

(“[Defendant] has not presented circumstances so exceptional as to warrant the extraordinary

remedy it requests. Furthermore, the court reiterates that the collective action has only been

conditionally certified, with the final determination to be made after the close of discovery.”).

LaSalle is simply unhappy with the Court’s ruling. Rule 59(e) was not designed to remedy

LaSalle’s displeasure with the Court’s ruling.

C.     Reconsideration Will Result in More Delays

       The parties previously agreed to toll the statute of limitations to allow LaSalle to gather the

contact information required to send the agreed upon Notice to the potential collective members.

When Plaintiff’s counsel agreed to the extension of time in gathering the information, they

assumed that LaSalle was actually gathering the information – not preparing a motion with the

hopes that they would never have to provide the information. As any ruling on a Motion for



                                                 -4-
    Case: 1:18-cv-03305 Document #: 38 Filed: 03/25/19 Page 5 of 6 PageID #:698



Reconsideration will undeniably delay the production of the information, Plaintiffs respectfully

request that the Motion be denied outright and immediately. The statute of limitations continues

to run on each potential collective member’s claims (at least until April 22, 2019 assuming the

Court enters the Stipulation filed March 22, 2019). Plaintiffs originally filed their Motion for

Conditional Certification in July 2018. Many potential collective members’ claims have already

expired and more continue to expire every day. As such, it is imperative that the Court’s original,

well-reasoned Order be allowed to stand and that the Notice be sent to the prospective collective

as soon as possible so that more potential collective members’ claims are not adversely impacted

by the unjust delay.

       WHEREFORE, for the above stated reasons, Plaintiffs request that Defendant the LaSalle

Group, Inc.’s Motion for Partial Reconsideration of the Court’s February 28, 2019 Order be denied

and for such other relief as the Court deems just.


Dated March 25, 2019                                 Respectfully Submitted,

                                                     By:    /s/ Kimberly Hilton
                                                             One of Plaintiffs’ Attorneys
David J. Fish
Kimberly Hilton
John Kunze
THE FISH LAW FIRM
200 E 5th Ave Suite 123
Naperville, IL 60563
P: 630-355-7590
F: 630-778-0400




                                               -5-
    Case: 1:18-cv-03305 Document #: 38 Filed: 03/25/19 Page 6 of 6 PageID #:699




                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Plaintiff’s Response to Defendant the LaSalle Group, Inc.’s Motion for Partial
Reconsideration of the Court’s February 28, 2019 Order was served via ECM/CF filing system
on March 25, 2019 to all counsel of record.



                                           By:     /s/ Kimberly Hilton
                                                     One of Plaintiffs’ Attorneys

David J. Fish
Kimberly Hilton
John Kunze
THE FISH LAW FIRM, P.C.
200 E 5th Ave Suite 123
Naperville, Illinois 60563
T: (630) 355-7590
F: (630) 778-0400




                                             -6-
